Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1, 2, 5-10, 13-16 and 19-23 are pending in this Office Action.
Claims 1, 9 and 15 are amended.
Claim 3, 4, 11, 12, 17 and 18 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Lawrence Baratta Reg. # (59,553) on 08/22/2022.

Listing of Claims:

(Currently Amended) A method of automatically creating and operating a Maintenance End Point (MEP) comprising:
at a slave/reactive network device, receiving an Operations, Administration, and Maintenance (OAM) Protocol Data Unit (PDU) with a destination Media Access Control (MAC) address equal to an interface address of the slave/reactive network device, the received OAM PDU being a Continuity Check Message (CCM) from a master/active network device;
automatically creating the MEP at the slave/reactive network device based on the received OAM PDU and attributes contained in a header of the OAM PDU, wherein the MEP is configured to communicate with the master/active network device, wherein the automatically creating the MEP includes creating a DOWN MEP if a received interface the OAM PDU is received on is the same as the interface address, and creating a UP MEP if the received interface is different from the interface address and learning an address associated with the OAM PDU; and
 operating an OAM session with the master/active network device including exchanging CCMs to the master/active network device with an interval of the master/active network device, wherein the slave/reactive network device continuously monitors the interval of received CCMs for a change to the interval of the received CCMs and upon learning a new interval of the received CCMs, the slave/reactive network device starts sending CCMs at the new interval learned from the received CCMs once the slave/reactive network device establishes a consistent pattern for the new interval of the received CCMs,
wherein the automatically creating is based on a header of the OAM PDU and attributes contained therein.

(Original) The method of claim 1, further comprising:
automatically deleting the MEP responsive to failing to receive a subsequent OAM PDU from the master/active network device during the operating for a predetermined time.

(Canceled)

(Canceled)

(Previously Presented) The method of claim 1, further comprising:
continuously monitoring, upon starting to send the CCMs at the interval of the master/active network device, the interval on the received CCMs from the master/active network device; and
adjusting configuration of the OAM session based on a determined change in the interval to the new interval.

(Original) The method of claim 1, wherein the attributes include a plurality of Maintenance Association Identifier (MAID), MEP Identifier, Maintenance Domain (MD) level, and the interval.

(Original) The method of claim 1, further comprising:
prior to the receiving, obtaining a list of trusted source MAC addresses associated with the master/active network device; and
performing the automatically creating only if a source MAC address of the OAM PDU is in the list of trusted source MAC addresses.

(Original) The method of claim 1, wherein the slave/reactive network device is a Virtual Network Function (VNF) that operates in a sideline configuration where only OAM PDUs are processed therein, and further comprising:
utilizing tags received from a Network Operating System (NOS) for the automatically creating and the operating.

(Currently Amended) A network device comprising:
one or more interfaces connected to a network;
a switch configured to switch packets between the one or more interfaces; and
a controller communicatively coupled to the one or more interfaces and the switch,
wherein the network device is configured to
responsive to receiving an Operations, Administration, and Maintenance (OAM) Protocol Data Unit (PDU) with a destination Media Access Control (MAC) address equal to an interface address of the one or more interfaces, the received OAM PDU being a Continuity Check Message (CCM) from a master/active network device, create a Maintenance End Point (MEP) automatically at the network device based on the received OAM PDU and attributes contained in a header of the OAM PDU, wherein the network device is a slave/reactive network device and the MEP is configured to communicate with the master/active network device, wherein the MEP is one of a DOWN MEP if a received interface the OAM PDU is received on is the same as the interface address, and an UP MEP if the received interface is different from the interface address and an address associated with the OAM PDU is learned, and
operate an OAM session with the master/active network device through an exchange of CCMs to the master/active network device with an interval of the master/active network device, wherein the network device continuously monitors the interval of received CCMs for a change to the interval of the received CCMs and upon learning a new interval of the received CCMs, the network device starts sending CCMs at the new interval learned from the received CCMs once the slave/reactive network device establishes a consistent pattern for the new interval of the received CCMs,
wherein the OAM session is automatically created based on a header of the OAM PDU and attributes contained therein.

(Original) The network device of claim 9, wherein the MEP is automatically deleted responsive to a failure to receive any OAM PDUs from the master/active network device for a predetermined time.

(Canceled)

(Canceled)

(Previously Presented) The network device of claim 9, wherein the interval on the received CCMs from the master/active network device is continuously monitored, and
wherein a configuration of the OAM session is adjusted based on a determined change in the interval to the new interval.

(Original) The network device of claim 9, wherein, prior to the receiving of the OAM PDU, a list of trusted source MAC addresses associated with the master/active network device is obtained, and
wherein the MEP is automatically created only if a source MAC address of the OAM PDU is in the list of trusted source MAC addresses.

(Currently Amended) A processing device executing a Virtual Network Function (VNF) comprising:
a network interface and a processor communicatively coupled to one another; and
memory storing instructions that, when executed, cause the processor to
receive an Operations, Administration, and Maintenance (OAM) Protocol Data Unit (PDU) with a destination Media Access Control (MAC) address equal to an interface address of the VNF which is a slave/reactive network device, the received OAM PDU being a Continuity Check Message (CCM) from a master/active network device;
automatically create a Maintenance End Point (MEP) at the VNF based on the received OAM PDU and attributes contained in a header of the OAM PDU, wherein the MEP is configured to communicate with the master/active network device; and
operate an OAM session with the master/active network device including exchanging CCMs to the master/active network device with an interval of the master/active network device, wherein the slave/reactive network device continuously monitors the interval of received CCMs for a change to the interval of the received CCMs and upon learning a new interval of the received CCMs, the slave/reactive network device starts sending CCMs at the new interval learned once the slave/reactive network device establishes a consistent pattern for the new interval of the received CCMs,
wherein the OAM session is automatically created based on a header of the OAM PDU and attributes contained therein, wherein the MEP is one of a DOWN MEP if a received interface the OAM PDU is received on is the same as the interface address, and an UP MEP if the received interface is different from the interface address and an address associated with the OAM PDU is learned.

(Original) The processing device of claim 15, wherein the memory storing instructions that, when executed, further cause the processor to
automatically delete the MEP responsive to failing to receive any OAM PDUs from the master/active network device during the operating for a predetermined time.

(Canceled)

(Canceled)

(Previously Presented) The processing device of claim 15, wherein the memory storing instructions that, when executed, further cause the processor to
continuously monitor, upon starting to send the CCMs at the interval of the master/active network device, the interval on received CCMs from the master/active network device, and
adjust configuration of the OAM session with respect to the CCMs based on a determined change in the interval to the new interval.

(Original) The processing device of claim 15, wherein the memory storing instructions that, when executed, further cause the processor to
prior to the reception of the OAM PDU, obtain a list of trusted source MAC addresses associated with the master/active network device; and
automatically create the MEP only if a source MAC address of the OAM PDU is in the list of trusted source MAC addresses.

(Previously Presented) The processing device of claim 15, wherein the OAM session is automatically created without any additional or proprietary type-length-value (TLV) files thereby supporting interoperability.
	
(Previously Presented) The network device of claim 9, wherein the OAM session is automatically created without any additional or proprietary type-length-value (TLV) files thereby supporting interoperability.

(Previously Presented) The method of claim 1, wherein the automatically creating is not based on any additional or proprietary type-length-value (TLV) files thereby supporting interoperability.



Allowable Subject Matter
Claims 1, 2, 5-10, 13-16 and 19-23 are allowed.
Applicant’s amendments/arguments presented, see Remarks pp. 8-9, filed 7/25/2022, have been fully considered and are persuasive.  
Therefore the 35 USC 103 rejection has been withdrawn.  
The following is an examiner’s statement of reasons for allowance:  
Applicant's reply/amendment makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e).  Specifically, applicants arguments filed on 07/25/2022 are persuasive  (Remarks, pp. 8-9), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 
Washam in view of Singh, Hu (‘394) and Hu (‘348) teach various aspects of automatically creating a MEP at a slave device by receiving OAM PDU header information, however the combination of references fails to teach the claim limitations as a whole. 
The dependent claims are also allowed as they depend upon allowable independent claims.
Therefore, Claims 1, 2, 5-10, 13-16 and 19-23 are considered allowable when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Emad Siddiqi/Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458